Citation Nr: 0515875	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  04-04 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for 
asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from February 1972 to February 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's lung disability manifests subjectively with 
the ability to walk two to three miles but the inability to 
walk uphill.  It manifests clinically with a focal area of 
pleural thickening 1.2 CM in diameter at the mid portion of 
the hemithorax antieriorly and forced viral capacity (FVC) 
predicted percentage of 103 before bronchodilator and 107 
afterwards.

2.  FVC of 75 to 80 percent predicted has not been 
manifested. 


CONCLUSION OF LAW

The requirements for a compensable rating for asbestosis have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 4.3, 4.7, 4.97, Diagnostic Code (DC) 6833 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. § 5100 et seq., upon receipt of a 
substantially complete application for benefits, imposes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
as well as a duty to notify the claimant what information and 
evidence, if any, the claimant is to provide, what evidence 
VA will attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA duty to notify

In a letter dated in May 2003 (letter), the RO informed the 
veteran of the VCAA and VA's obligations under the act, to 
include the evidence needed to support his claim for an 
increase.  As to who would obtain what part of the evidence 
needed, the letter informed the veteran that he could submit 
any evidence he had which showed that his asbestosis had 
increased in severity, and that the RO would obtain any VA 
and other federal records he identified as related to his 
claim, the identified private treatment records he identified 
as related to his claim and authorized the RO to obtain, and 
other private records he identified as related, provided he 
completed, signed, and returned, the enclosed VA Forms 21-
4142 to authorize VA to obtain them on his behalf.

The Board notes the veteran's representative's assertion in 
the August 2004 brief to the effect that VA had not complied 
with the VCAA notice requirements, in that the letter did not 
inform the veteran how he could get the evidence to show his 
entitlement to the benefit sought.  The Board rejects this 
assertion, as the letter was quite specific.  Further, in a 
July 2003 letter, the RO informed the veteran that an 
appropriate examination was being arranged to determine the 
severity of his asbestosis, and that neither the veteran nor 
his representative requested any specific further assistance 
from the RO.

The Board finds that the letter meets the notice-content 
requirements of the VCAA.  38 U.S.C.A. § 5103(a) and 
5103(b)(3); 38 C.F.R. § 3.159(b)(1); Opinion Of The General 
Counsel 1-2004 (February 24, 2004); Mayfield v. Nicholson, 19 
Vet. App. ___, No. 02-1077 (April 14, 2005); Pelegrini v. 
Principi, 18 Vet. App. at 120-21; Quartuccio v. Principi, 16 
Vet. App. 183.
VCAA duty to assist

The RO obtained the veteran's VA treatment records, the 
private treatment records identified by him as related to his 
claim, and arranged for an appropriate examination.  Neither 
the veteran nor his representative asserts that there is 
additional evidence to be obtained or that there is a request 
for assistance that has not been acted on.  All records 
obtained or generated have been associated with the claim 
file.  Thus, the Board finds that the RO has complied with 
the duty to assist the veteran with the development of his 
claim.  38 C.F.R. § 3.159(c).  

Overview

Historically, an October 1999 rating decision granted service 
connection for asbestosis with a non-compensable evaluation, 
effective March 1, 1999.  He submitted his current 
application for an increase in May 2003.  In his application, 
the veteran related that he was no longer able to tolerate 
dust, heat, and fumes, which made it difficult for him to 
breathe.

Factual background

The July 2003 VA examination report reflects that the veteran 
was exposed to asbestosis in the Navy and in his post-service 
employment.  He smoked two packs of cigarettes a day for some 
20 years before quitting in 1978.  He developed breathing 
problems in 1980.  He related that he could walk about two to 
three miles, but he could not walk uphill.  A July CT scan 
showed a focal area of a maximum of 1.2 CM of pleural 
thickening at the mid- portion of the right hemithorax 
anteriorly.  The remainder of the study was negative, and 
there was no intrinsic abnormality.  Chest x-rays showed a 
mild increased density in the left lung base.  There was no 
acute interstitial bilateral finding.  Pulmonary function 
tests (PFT) revealed a forced viral capacity (FVC) of a 
predicted percentage of 103 before bronchodilator and 107 
afterwards.

In his notice of disagreement, the veteran related that he 
could not walk two or three miles on an incline, and that he 
was unable to work jobs at which he is skilled, as he became 
tired, sweated profusely, and gave out of breath.  He related 
in his substantive appeal that he has an incurable disease, 
he will never get better, and that his condition is 
continuing to deteriorate.  He also related that he could not 
take a breathing test without passing out.

The veteran submitted a November 2003 private report from 
E.D.A., M.D., which reflects that a November 2003 chest CT 
scan showed several minimal pleural plaques but no definite 
interstitial fibrosis.  His impression was minimal pleural 
plaques, without significant interstitial fibrosis.  Dr. A's 
report reflected no PFT results.

Applicable law and regulation

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  All potentially 
applicable regulations must be applied, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  The 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
Consideration may not be given to factors wholly outside the 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).
Analysis

The applicable asbestosis rating criteria provide that a 
compensable evaluation of 10 percent is warranted where the 
FVC is 75 to 80 percent predicted or less.  38 C.F.R. § 4.97, 
DC 6833.  The evidence of record reflects that the veteran's 
FVC is 103, well above that required for a compensable 
evaluation.  The Board notes the veteran's conviction that he 
should receive a compensable evaluation and that he perceives 
his condition as getting worse, but the objective clinical 
evidence shows that, while his FVC is slightly less than the 
117 percent manifested in 1999, his asbestosis disability, 
with 103 percent of predicted maximum FVC, still more nearly 
approximates a non-compensable evaluation.  38 C.F.R. §§ 4.3, 
4.7.  A compensable evaluation of 10 percent is not 
warranted, as his FVC does not show a predicted percentage of 
75 to 80 percent.  Id.  Further, the medical evidence does 
not show the veteran to manifest chronic pleural effusion or 
fibrosis which would allow consideration under DC 6845.  The 
Board notes the July 2003 examination diagnosis of chronic 
obstructive pulmonary disease and further notes that the 
veteran is not service connected for that disorder, which 
precludes consideration under DC 6604. 


ORDER

Entitlement to an increased (compensable) rating for 
asbestosis is denied.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


